Opinion issued October 30, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-01069-CR
                           ———————————
                      THE STATE OF TEXAS, Appellant

                                        V.

                      DAVID SHAWN CHAPA, Appellee



                   On Appeal from the 212th District Court
                         Galveston County, Texas
                      Trial Court Case No. 12CR0527


                         MEMORANDUM OPINION

      Appellee, David Shawn Chapa, stands charged by indictment with the

offense of driving while intoxicated. 1 The State perfected an interlocutory appeal


1
      See TEX. PENAL CODE ANN. §§ 49.04, 49.09 (Vernon Supp. 2014).
from the trial court’s order granting appellee’s motion to suppress evidence. 2 After

the record was filed, the State filed a motion to dismiss its appeal on the ground

that this Court lacks jurisdiction to hear the appeal.3 No opinion has issued. See

TEX. R. APP. P. 42.2.

      We grant the State’s motion and dismiss the appeal for lack of jurisdiction.

We dismiss all other pending motions as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (Vernon Supp. 2014)
      (providing for State’s appeal from order granting motion to suppress evidence “if
      jeopardy has not attached in the case and if the prosecuting attorney certifies to the
      trial court that the appeal is not taken for the purpose of delay and that the
      evidence . . . is of substantial importance”).
3
      See TEX. R. APP. P. 42.2; State v. Redus, —S.W.3d—, Nos. PD-0067-14, PD-
      0069-14, 2014 WL 4996396, at *3–4 (Tex. Crim. App. Oct. 8, 2014) (holding
      omission of certifications required by article 44.01(a)(5) constitutes substantive
      defect that deprives appellate court of jurisdiction); State v. Jackson, 916 S.W.2d
93, 94 (Tex. App.—Houston [1st Dist.] 1996, no pet.) (same).

                                            2